                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE

HARVEY WILLIAM HUGUNIN,                         )
                                                )
             Plaintiff,                         )
                                                )
v.                                              )      No. 1:20-CV-53
                                                )      Chief Judge Pamela L. Reeves
DAVID C. NYE,                                   )
                                                )
              Defendant.                        )

                           MEMORANDUM AND ORDER

      This matter is before the Court on the Report and Recommendation filed by United

States Magistrate Judge Christopher H. Steger [R. 4]. There have been no timely objections

to the Report and Recommendation, and enough time has passed since the filing of the

Report and Recommendation to treat any objections as having been waived. See 28 U.S.C.

§ 636(b)(1); Fed.R.Civ.P. 72(b).

       After a careful review of this matter, the Court is in complete agreement with the

Magistrate Judge’s recommendation that this action be dismissed without prejudice and the

application for in forma pauperis status be denied as moot.

       Accordingly, the Court ACCEPTS IN WHOLE the Report and Recommendation

under 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b). It is ORDERED, for the reasons stated

in the Report and Recommendation [R. 4], which the Court adopts and incorporates into

its ruling, that this action is DISMISSED without prejudice and that the application for in

forma pauperis status [R. 1] is denied as MOOT.

                                   ____________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE



Case 1:20-cv-00053-PLR-CHS Document 6 Filed 07/17/20 Page 1 of 1 PageID #: 23
